DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-17, and 19-26 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated most, but not all, of the objections to the specification, drawings, and claims given in the previous Office Actions, as well as the rejections under 35 USC § 112(b).  To the extent that an objection or rejection appears in a prior Office Action but not this Office Action, that objection or rejection is withdrawn.  To the extent that it appears in both a prior Office Action and this one, that objection or rejection is maintained.

Claim Objections
Claims 1-4, 6-17, and 19-26 are objected to.
Claims 1, 17, and 22 are objected to because of the following informalities: “the plurality of operations a finite set” should be “the plurality of operations is a finite set.”  Furthermore, in claim 1, a missing closed bracket around “the” renders the attempted deletion ineffective.  Examiner recommends that Applicant amend as follows: “a state of[[ [[the] ]] each respective”.  For purposes of examination, Examiner will treat the claim as though the “the” were effectively deleted.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on a objected-to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, as amended, now recites “operation (b) (2).”  However, part (b) (2) of claim 1 is not a self-contained operation.  In claim 1, the entire text of part (b) (2) is as follows: “the synaptic input, thereby producing a state variable result[.]”  The preamble language in part (b) recites “perform a state variable operation utilizing[.]”  Part (b) (1) recites that the state variable operation utilizes a stored state variable stored in the first dendritic compartment prior to receipt of the synaptic input.  It is therefore unclear whether “operation (b) (2)” refers only to the production of the state variable result as such (because the language “perform a state variable operation” is not in part (b) (2) and “producing a state variable result” is the only language contained exclusively in part (b) (2) that can reasonably be described as an “operation”) or to the performance of a state variable operation that produces a state variable result that specifically uses the synaptic input, albeit not necessarily the stored state variable (because the language “the synaptic input” is also contained in part (b) (2) and does not make sense without referring to the portion of part (b) that precedes subsections (1) and (2) and clarifies that the synaptic input is utilized in a state variable operation).  To put it more simply, it is unclear whether “operation (b) (2)” refers broadly to the production of a state variable result or more narrowly to the production of a state variable result via the performance of a state variable operation using at least the synaptic input.  For purposes of examination, the former interpretation will be adopted.
Claims 9-15 are rejected for dependency on claim 8.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 8-9, 16-17, 19, 21, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Modha et al. (US 20130198121) (“Modha”) in view of Park et al., “Hierarchical Event Address Routing for Reconfigurable Large-Scale Neuromorphic Systems,” in 28.10 IEEE Trans. Neural Networks and Learning Sys. 2408-22 (2016) (“Park”).
Regarding claim 1, Modha discloses “[a]n electronic neural core circuit, comprising: 
a plurality of dendritic compartments that are collectively and sequentially serviced over time to evolve 5 respective compartment states (in a typical multi-compartment neuron, a neuron may have tens or even thousands of compartments, each connected to other compartments; each compartment has a membrane potential that is a local state variable that changes [is serviced] dependent on time, local synaptic activations, and the membrane potential of connected compartments – Modha, paragraph 34; while integrated synaptic spikes do not exceed a spike threshold, the dendrite compartments continue to receive spikes [so the servicing of the compartments follows a sequence] – id. at Fig. 7, esp. ref. chars. 182-183; see also Figs. 3-6), 
wherein each servicing corresponds to a neuromorphic time step, and each compartment comprises a state variable representing a state of each respective dendritic compartment (in a typical multi-compartment neuron, a neuron may have tens or even thousands of compartments, each connected to other compartments; each compartment has a membrane potential that is a local state variable that changes [is serviced] dependent on time, local synaptic activations, and the membrane potential of connected compartments – Modha, paragraph 34; each compartment produces a spike if its own membrane potential reaches a sufficient threshold, such that considerably less bandwidth is required than if the compartment’s membrane potential were communicated each time step – id. at paragraph 35);
wherein the neural core circuit is configured to perform operations to, for a first dendritic compartment during the neuromorphic time step: 
each neural compartment comprises multiple input ports for receiving spike signals – Modha, paragraph 22); 
b) perform a state variable operation utilizing: 
1) a stored state variable that was stored in the first dendritic compartment 10 prior to receipt of the synaptic input, and 
2) the synaptic input, thereby producing a state variable result (compartment within a multi-compartment neuron receives incoming synaptic spikes, integrates the spikes received, and emits a spike if the integrated synaptic spikes reach a threshold; integrator of a compartment integrates [performs a state variable operation on] the excitatory and inhibitory inputs and a leak rate [stored state variable] that is applied once per time step; a threshold check unit determines if the membrane potential variable reaches the spike threshold, and if so, the membrane potential variable is set to the reset value and the compartment spikes [state variable result] – Modha, paragraphs 49, 56-59; see also Fig. 2); 
c) perform a join operation utilizing: 
1) the state variable result, 
2) input from a state variable result from a second dendritic compartment that has been previously processed, and 
3) a join operation configuration that is stored in or associated with the first dendritic compartment, thereby producing a join operation result (excitatory dendrite branch compartments are configured to receive excitatory synaptic spikes from either excitatory dendrite leaf compartments of the leaf level or excitatory dendrite branch compartments of another intermediate level – Modha, paragraph 64; see, e.g., Fig. 6 [excitatory dendrite branch compartment receives the output of both a left excitatory dendrite leaf compartment [state variable result] and a right excitatory leaf component [input from a state variable result from another compartment that has been previously processed]; at that point, the excitatory dendrite branch component processing proceeds as in Fig. 2, such that the “join operation configuration” corresponds to the joining based on the integration/threshold check]), wherein: … 
the join operation configuration defines two or more of a plurality of operations to produce the join result (see Modha, Fig. 2 and note that the integration [operation 1] and threshold check [operation 2] are both part of the operations that produce the result of the excitatory dendrite branch compartment’s operations in Fig. 6), wherein the plurality of operations [is] a finite set of operations that can be used in the join operation configuration (see Modha, Figs. 2 and 6 and note that the claimed “finite set of operations” are the integration and the threshold check); and
d) produce a state variable output based on the join operation (source compartments for the soma compartment are dendrite branch components within the same multi-compartment neuron; synaptic spikes generated by the dendrite branch compartments are transmitted to the soma compartment via synaptic connections such as the synaptic crossbar array – Modha, paragraph 66; see also Fig. 6 [output of soma compartment [state variable output] is sent to the target dendrite]).”
Modha appears not to disclose explicitly the further limitations of the claim.  However, Park discloses that “the neural core circuit is further configured to utilize a stack (Park, Fig. 7, queue in center of circle) to sequentially service the plurality of dendritic compartments (priority queue serves to hold incoming events, along with their deliver-at-time stamps, and release each event only once its time stamp is reached by the global timer value [i.e., sequentially] – Park, sec. III(C), first paragraph; each IFAT chip contains four independent ports, each port with 16k two-compartment integrate-and-fire neurons – id. at sec. IV(A), third paragraph; see also Fig. 4(a) (PQ services each IFAT)); [and]
the join operations include stack operations on the stack to communicate state variable results from the second dendritic compartment to the first dendritic compartment (finite state machine implementing a priority queue includes incoming events [including potentials/state variables] that trigger a time comparison, the result of which either directs the event to the output register or pushes it to the queue [stack] on the first available write pointer – Park, sec. III(C), final paragraph; see also Fig. 7 [Fig. 7(a) shows the state machine using push and pop operations to coordinate the timing of event routing from a read location [second dendritic compartment] to a write location [first dendritic compartment]]; note also that Modha discloses join operations, as noted above)….”
Modha and Park both relate to neuromorphic computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modha to utilize stack operations to communicate data from one compartment to another, as disclosed by Park, and an ordinary artisan could reasonably expect to be successful in so doing.  Doing so would assist in the coordination of the timing of spike events.  See Park, sec. III(C) and Fig. 7.

Regarding claim 2, Modha, as modified by Park, further discloses that “the neural core circuit is further configured to produce a spike-related output if the join operation result reaches a spiking threshold (a threshold check unit determines if the membrane potential variable reaches the spike threshold, and if so, the membrane potential variable is set to the reset value and the compartment spikes [state variable result] – Modha, paragraph 49).”

Regarding claim 3, Modha, as modified by Park, further discloses that “the spike-related output is an actual spike event (a threshold check unit determines if the membrane potential variable reaches the spike threshold, and if so, the membrane potential variable is set to the reset value and the compartment spikes [state variable result] – Modha, paragraph 49).” 

Regarding claim 6, Modha, as modified by Park, discloses that “the stack operations include push and pop (Park, Fig. 7, push and pop operations in center of circle); and 
Park Fig. 7(a) shows that when incoming events are active future events, they are pushed into the queue [the events contain the “state variable output” of the event’s potential] and that when they are past or current events, they are popped from the queue and directed to an output register [since the events with their associated potentials are coming from the input register, they are “input from state variables from the second dendritic compartment”]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modha to utilize push and pop operations to manipulate variables in the circuit, as disclosed by Park, and an ordinary artisan could reasonably expect to be successful in so doing.  Doing so would assist in the coordination of the timing of spike events.  See Park, sec. III(C) and Fig. 7.5

Regarding claim 10 8, Modha, as modified by Park, discloses that “the neural core circuit is further configured to, upon completion of operation (d) for the first dendritic compartment, perform operations (a)-(d) for a third dendritic compartment, wherein at least one variable output of the first neural compartment is used for the input at operation (b) (2) for the third dendritic compartment (see mapping of Fig. 1 for operations (a)-(d) and note from Modha Fig. 6 that several levels of dendrite branch compartments can exist, that the “third dendritic compartment” is now the leftmost branch compartment, that the output of the leftmost leaf compartment (the first compartment of claim 1) is an input to the leftmost branch compartment, that the branch compartment immediately to the right of it is the (new) “second” compartment in the sense of claim 1, that the (second) join operation is performed by the soma compartment, and the (new) state variable output is the bottom-most arrow sent to the target dendrite).”

Regarding claim 15 9, Modha, as modified by Park, discloses that “the neural core circuit is further configured to execute through a hierarchical dendritic tree structure from dendritic compartments it HiAER has a tree synaptic connection topology – Park, p. 2409, Fig. 1; hierarchical neural network in HiAER has ascending and descending neural projections containing physical neurons sourcing and receiving spike events and relay neurons interfacing across hierarchical partitions locally to represent source neurons – id. at p. 2410, Fig. 2 [note that in Fig. 2(a), a spiking event only comes from neuron o, which is depicted as being the input to no other neuron and thus is the highest in the tree structure]; each chip contains four independent ports, each port with 16,000 two-compartment integrate-and-fire neurons – id. at sec. IV(A), third paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modha to execute through a hierarchical tree structure and produce a spike from the highest compartment of the dendritic tree, as disclosed by Park, and an ordinary artisan could reasonably expect success in so doing.  Doing so would increase the expandability of the network (Park, caption under Fig. 1 indicates that, for a given number of hops N, expandability is exponential in N in tree structures but only linear or polynomial for linear topologies) and allow for more efficient routing when fan-out is large, see Park, sec. II(A).

Regarding claim 16, Modha discloses that “the state variable is a first state variable for the first dendritic compartment (membrane potential is a local state variable that changes dependent on time, local synaptic activations, and the membrane potential of connected compartments – Modha, paragraph 34); 
The first dendritic compartment comprises a second state variable representing a second state of the first dendritic compartment (leak unit applies a leak rate [second state variable] once per time step – Modha, paragraph 23 [note that the leak unit is in every dendritic compartment, including the first one]);  
15 the neural core circuit is further configured to perform operations to, for the first dendritic compartment during the neuromorphic time step (note that the time period between receipt of the synaptic inputs at the leaf compartments and the output to the target dendrite in Modha Fig. 6 can all be regarded as a single time step): 
e) perform a second state variable operation utilizing: 
1) a stored second state variable that was stored in memory associated with the first dendritic compartment prior to receipt of the synaptic input, and 
2) the join operation, thereby producing a second state variable result (Modha Fig. 6 shows that the outputs of two excitatory dendrite leaf compartments are input [joined] to an excitatory dendrite branch compartment; the state variable operation would then proceed as in Fig. 2, where the leak rate [stored second state variable, which is associated with the first compartment insofar as it is integrated with the spike output from the first compartment] and the joined signals from the excitatory dendrite leaf compartments are integrated [state variable operation]); and  
20 f) perform a second join operation utilizing: 
1) the second state variable result, 
2) input from a second state variable from the second dendritic compartment that has been previously processed, and 
3) a join operation configuration that is stored in the memory associated with the first dendritic compartment, thereby producing a second join operation result (Modha Fig. 6 shows that the output from the excitatory dendrite branch compartment [second state variable result] is joined with the output of another excitatory dendrite branch compartment [previously processed state variable input] can go to another layer of excitatory dendrite branch compartments or a soma compartment; the integration of the signals associated with the compartments in the upper layer are then integrated [joined] in the lower layer as in Fig. 2; note also that the second join operation also utilizes the input from the second compartment [i.e., the second excitatory leaf compartment] insofar as it had been previously subject to a join operation at the leftmost excitatory branch compartment and the second join operation configuration is associated with the first compartment’s memory insofar as the join operation at the soma compartment ultimately utilizes the results of calculations made at the first compartment); and 
wherein the producing of the state variable output is further based on the second join 25 operation (Modha Fig. 6 shows that the output of the soma compartment goes to the target dendrite and is based on the join operations of all soma compartments in the branches above it).”

Regarding claim 17, Modha discloses “[a] method executed by a processor of an electronic neural core circuit, comprising: 
during a neuromorphic time step (neural network comprises a control module that is connected to a clock; the clock produces clock signals used by the controller to generate time-steps – Modha, paragraph 48), collectively and sequentially servicing a plurality of dendritic compartments including (in a typical multi-compartment neuron, a neuron may have tens or even thousands of compartments, each connected to other compartments; each compartment has a membrane potential that is a local state variable that changes [is serviced] dependent on time, local synaptic activations, and the membrane potential of connected compartments – Modha, paragraph 34; while integrated synaptic spikes do not exceed a spike threshold, the dendrite compartments continue to receive spikes [so the servicing of the compartments follows a sequence] – id. at Fig. 7, esp. ref. chars. 182-183; see also Figs. 3-6): 
a) receiving a synaptic input at a first dendritic compartment (in a typical multi-compartment neuron, a neuron may have tens or even thousands of compartments, each connected to other compartments; each compartment has a membrane potential that is a local state variable that changes [is serviced] dependent on time, local synaptic activations, and the membrane potential of connected compartments – Modha, paragraph 34; each neural compartment comprises multiple input ports for receiving spike signals – id. at paragraph 22; see also Fig. 6 [excitatory and inhibitory synaptic inputs go into excitatory dendrite leaf compartment]); 
b) performing a state variable operation utilizing: 
1) a stored state variable that 5 was stored in memory associated with the first dendritic compartment prior to receipt of the synaptic input, and 
2) the synaptic input, thereby producing a state variable result (compartment within a multi-compartment neuron receives incoming synaptic spikes, integrates the spikes received, and emits a spike if the integrated synaptic spikes reach a threshold; integrator of a compartment integrates [performs a state variable operation on] the excitatory and inhibitory inputs and a leak rate [stored state variable] that is applied once per time step; a threshold check unit determines if the membrane potential variable reaches the spike threshold, and if so, the membrane potential variable is set to the reset value and the compartment spikes [state variable result] – Modha, paragraphs 49, 56-59; see also Fig. 2); 
c) performing a join operation utilizing: 
1) the state variable result, 
2) input from a first state variable result from a second dendritic compartment that has been previously processed, … and 
3) a join operation configuration that is stored in the memory associated with the first10 dendritic dendritic compartment, thereby producing a first join operation result (excitatory dendrite branch compartments are configured to receive excitatory synaptic spikes from either excitatory synaptic spikes from either excitatory dendrite leaf compartments of the leaf level or excitatory dendrite branch compartments of another intermediate level – Modha, paragraph 64; see, e.g., Fig. 6 [excitatory dendrite branch compartment receives the output of both a left excitatory dendrite leaf compartment [state variable result] and a right excitatory leaf component [input from a state variable from another compartment that has been previously processed]; at that point, the excitatory dendrite branch component processing proceeds as in Fig. 2, such that the “join operation configuration” corresponds to the integration]), wherein the join operation configuration defines two or more of a plurality of operations to produce the join result (see Modha, Fig. 2 and note that the integration [operation 1] and threshold check [operation 2] are both part of the operations that produce the result of the excitatory dendrite branch compartment’s operations in Fig. 6), wherein the plurality of operations [is] a finite set of operations that can be used in the join operation configuration (see Modha, Fig. 2 and note that the integration and threshold check collectively comprise a finite set of two operations); and 
d) producing a state variable output based on the join operation (source compartments for the soma compartment are dendrite branch components within the same multi-compartment neuron; synaptic spikes generated by the dendrite branch compartments are transmitted to the soma compartment via synaptic connections such as the synaptic crossbar array – Modha, paragraph 66; see also Fig. 6 [output of soma compartment [state variable output] sent to the target dendrite]).”
Modha appears not to disclose explicitly the further limitations of the claim.  However, Park discloses that “a stack is used (Park, Fig. 7, queue in center of circle) to sequentially service the plurality of dendritic compartments (priority queue serves to hold incoming events, along with their deliver-at-time stamps, and release each event only once its time stamp is reached by the global timer value [i.e., sequentially] – Park, sec. III(C), first paragraph; each IFAT chip contains four independent ports, each port with 16k two-compartment integrate-and-fire neurons – id. at sec. IV(A), third paragraph; see also Fig. 4(a) (PQ services each IFAT)); and … stack operations are used to communicate the state variable result from the second dendritic compartment to the first dendritic compartment (finite state machine implementing a priority queue includes incoming events [including potentials/state variables] that trigger a time comparison, the result of which either directs the event to the output register or pushes it to the queue [stack] on the first available write pointer – Park, sec. III(C), final paragraph; see also Fig. 7 [Fig. 7(a) shows the state machine using push and pop operations to coordinate the timing of event routing from a read location [second dendritic compartment] to a write location [first dendritic compartment]])….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modha to utilize stack operations to communicate data from one compartment to another, as disclosed by Park, and an ordinary artisan could reasonably expect to be successful in so doing.  Doing so would assist in the coordination of the timing of spike events.  See Park, sec. III(C) and Fig. 7.

Regarding claim 19, Modha, as modified by Park, discloses “popping input from the state variable from the second dendritic compartment from the stack, and pushing the state variable output to the stack (Park Fig. 7(a) shows that when incoming events are active future events, they are pushed into the queue [the events contain the “state variable output” of the event’s potential] and that when they are past or current events, they are popped from the queue and directed to an output register [since the events with their associated potentials are coming from the input register, they are “input from state variables from the second compartment”]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modha to use push and pop operations in performing state variable calculations, as disclosed by Park, and an ordinary artisan could reasonably expect success in so doing.  Doing so would assist in the coordination of the timing of spike events.  See Park, sec. III(C) and Fig. 7.

Regarding claim 21, Modha, as modified by Park, discloses “25 executing through a hierarchical dendritic tree structure from the dendritic compartments being processed (HiAER has a tree synaptic connection topology – Park, p. 2409, Fig. 1; hierarchical neural network in HiAER has ascending and descending neural projections containing physical neurons sourcing and receiving spike events and relay neurons interfacing across hierarchical partitions locally to represent source neurons – id. at p. 2410, Fig. 2; each chip contains four independent ports, each port with 16,000 two-compartment integrate-and-fire neurons – id. at sec. IV(A), third paragraph); and 
Park, p. 2410, Fig. 2 [note that in Fig. 2(a), a spiking event only comes from neuron o, which is depicted as being the input to no other neuron and thus is the highest in the tree structure]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modha to produce a spiking event from only one level, as disclosed by Park, and an ordinary artisan could reasonably expect success in so doing.  Doing so would allow for more efficient routing when fan-out is large, see Park, sec. II(A).Attorney Docket No. 884.Z70US1 28 Client Ref. No. P111938
15
Regarding claim 22, Modha discloses “[a]t least one non-transitory machine-readable storage medium, comprising a plurality of instructions adapted for execution within an electronic neural core circuit (removable storage unit includes a computer-readable medium having stored therein software and/or data – Modha, paragraph 96; non-transitory computer-useable storage medium has a computer-readable program that implements the steps of the invention upon being processed – id. at paragraph 101), wherein the instructions, responsive to being executed with the neural core circuit of a computing machine, cause the computing machine to perform operations that:  
5 during a neuromorphic time step (neural network comprises a control module that is connected to a clock; the clock produces clock signals used by the controller to generate time-steps – Modha, paragraph 48), collectively and sequentially service a plurality of dendritic compartments including (in a typical multi-compartment neuron, a neuron may have tens or even thousands of compartments, each connected to other compartments; each compartment has a membrane potential that is a local state variable that changes [is serviced] dependent on time, local synaptic activations, and the membrane potential of connected compartments – Modha, paragraph 34; while integrated synaptic spikes do not exceed a spike threshold, the dendrite compartments continue to receive spikes [so the servicing of the compartments follows a sequence] – id. at Fig. 7, esp. ref. chars. 182-183; see also Figs. 3-6):
in a typical multi-compartment neuron, a neuron may have tens or even thousands of compartments, each connected to other compartments; each compartment has a membrane potential that is a local state variable that changes [is serviced] dependent on time, local synaptic activations, and the membrane potential of connected compartments – Modha, paragraph 34; each neural compartment comprises multiple input ports for receiving spike signals – id. at paragraph 22; see also Fig. 6 [excitatory and inhibitory synaptic inputs go into excitatory dendrite leaf compartment]); 
b) performing a state variable operation utilizing: 
1) a stored state variable that was stored in memory associated with the first dendritic compartment prior to receipt of the synaptic input, and 
2) the synaptic input, thereby producing a state variable result (compartment within a multi-compartment neuron receives incoming synaptic spikes, integrates the spikes received, and emits a spike if the integrated synaptic spikes reach a threshold; integrator of a compartment integrates [performs a state variable operation on] the excitatory and inhibitory inputs and a leak rate [stored state variable] that is applied once per time step; a threshold check unit determines if the membrane potential variable reaches the spike threshold, and if so, the membrane potential variable is set to the reset value and the compartment spikes [state variable result] – Modha, paragraphs 49, 56-59; see also Fig. 2);  
10 c) performing a join operation utilizing: 
1) the state variable result, 
2) input from a state variable result from a second dendritic compartment that has been previously processed, … and 
3) a join operation configuration that is stored in the memory associated with the first dendritic compartment, thereby producing a first join operation result (excitatory dendrite branch compartments are configured to receive excitatory synaptic spikes from either excitatory synaptic spikes from either excitatory dendrite leaf compartments of the leaf level or excitatory dendrite branch compartments of another intermediate level – Modha, paragraph 64; see, e.g., Fig. 6 [excitatory dendrite branch compartment receives the output of both a left excitatory dendrite leaf compartment [state variable result] and a right excitatory leaf component [input from a state variable from another compartment that has been previously processed]; at that point, the excitatory dendrite branch component processing proceeds as in Fig. 2, such that the “join operation configuration” corresponds to the integration]), wherein the join operation configuration defines two or more of a plurality of operations to produce the join result (see Modha, Fig. 2 and note that the integration [operation 1] and threshold check [operation 2] are both part of the operations that produce the result of the excitatory dendrite branch compartment’s operations in Fig. 6), wherein the plurality of operations [is] a finite set of operations that can be used in the join operation configuration (see Modha, Fig. 2 and note that the integration and threshold check collectively comprise a finite set of operations used in the join operation configuration); and 
d) producing a state variable output based on the join operation (source compartments for the soma compartment are dendrite branch components within the same multi-compartment neuron; synaptic spikes generated by the dendrite branch compartments are transmitted to the soma compartment via synaptic connections such as the synaptic crossbar array – Modha, paragraph 66; see also Fig. 6 [output of soma compartment [state variable output] is sent to the target dendrite]).”
Modha appears not to disclose explicitly the further limitations of the claim.  However, Park discloses that “a stack is used (Park, Fig. 7, queue in center of circle) to sequentially service the plurality of dendritic compartments (priority queue serves to hold incoming events, along with their deliver-at-time stamps, and release each event only once its time stamp is reached by the global timer value [i.e., sequentially] – Park, sec. III(C), first paragraph; each IFAT chip contains four independent ports, each port with 16k two-compartment integrate-and-fire neurons – id. at sec. IV(A), third paragraph; see also Fig. 4(a) (PQ services each IFAT)); and … stack operations are used to communicate the state variable result from the second dendritic compartment to the first dendritic compartment (finite state machine implementing a priority queue includes incoming events [including potentials/state variables] that trigger a time comparison, the result of which either directs the event to the output register or pushes it to the queue [stack] on the first available write pointer – Park, sec. III(C), final paragraph; see also Fig. 7 [Fig. 7(a) shows the state machine using push and pop operations to coordinate the timing of event routing from a read location [second dendritic compartment] to a write location [first dendritic compartment]])….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modha to utilize stack operations to communicate data from one compartment to another, as disclosed by Park, and an ordinary artisan could reasonably expect to be successful in so doing.  Doing so would assist in the coordination of the timing of spike events.  See Park, sec. III(C) and Fig. 7.

Regarding claim 23, Modha, as modified by Park, discloses that “the stack operations include push and pop (Park, Fig. 7(b), push and pop operations in center of circle), and the processor is 20 further configured to pop input from the state variables from the second dendritic compartment from the stack, and to push the state variable output to the stack (Park Fig. 7(a) shows that when incoming events are active future events, they are pushed into the queue [the events contain the “state variable output” of the event’s potential] and that when they are past or current events, they are popped from the queue and directed to an output register [since the events with their associated potentials are coming from the input register, they are “input from state variables from the second dendritic compartment”]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modha to use push and pop operations in a stack to communicate state variables See Park, sec. III(C) and Fig. 7.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Modha in view of Park and further in view of Rast et al., “The Leaky Integrate-and-Fire Neuron: A Platform for Synaptic Model Exploration on the SpiNNaker Chip” (“Rast”).1520
Regarding claim 4, neither Modha nor Park appears to disclose explicitly the further limitations of the claim.  However, Rast discloses that “the spike-related output is only a spiking state value (after evaluating a differential equation, the differential equation solver tests whether the potential has exceeded the threshold; if so, the voltage is reset; if the neuron does not fire, the LIF computation requires 10 instructions (state update) [spike output] – Rast, sec. III(C)(5)).” 
Modha, Park, and Rast all relate to spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha and Park so that the spike-related output is only a state value, as disclosed by Rast, and an ordinary artisan would reasonably expect success in doing so.  Doing so would increase the efficiency of the model.  See Rast, sec. III(C)(5) (LIF computation requires only 10 instructions for mere state update but 21 if the neuron fires).

Claims 7, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Modha in view of Park and further in view of Rasche et al., “Forward- and Backpropagation in a Silicon Dendrite,” in 12.2 IEEE Trans. Neural Networks 386-93 (2001) (“Rasche”).
Regarding claim 7,  Modha discloses that “the operations include … the join operations, threshold operations, … mathematical operations, and Boolean logic operations (Modha, Fig. 6 [excitatory dendrite branch compartment receives the output of both a left excitatory dendrite leaf compartment [state variable result] and a right excitatory leaf component [input from a state variable from another compartment that has been previously processed]; at that point, the excitatory dendrite branch component processing proceeds as in Fig. 2, such that the “join operation” corresponds to the integration]; spike signal is generated in response to the integrated spike signals reaching a threshold of the neural compartment – id. at abstract [integration = mathematical operation; test for whether signal has reached threshold = Boolean operation]).”
Modha appears not to disclose explicitly the remaining limitations of the claim.  However, Park discloses that “the operations include stack operations (Park, Fig. 6, queue [stack] with push and pop operations in center of circle).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modha to include stack operations, as disclosed by Park, and an ordinary artisan could reasonably expect success in so doing.  Doing so would assist in the coordination of the timing of spike events.  See Park, sec. III(C) and Fig. 7.
Neither Modha nor Park appears to disclose explicitly the further limitations of the claim.  However, Rasche discloses that “the operations include … backward action potential (bAP) operations (silicon dendritic tree can be used to explore both passive and active synaptic forward- and backpropagation phenomena, where backpropagation means propagation of somatic spike activity back into the dendrite – Rasche, p. 386, sec. I, last paragraph and footnote 1)….”  
Modha, Park, and Rasche all relate to spiking neural networks and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha and Park to include backward action potential operations, as disclosed by Rasche, and an ordinary artisan could reasonably expect success in so doing.  Doing so would amplify the effect of voltage-dependent synaptic conductances and allow for closer emulation of the function of biological neurons.  See Rasche, abstract and sec. IV(C).

Regarding claim 20 10, neither Modha nor Park appears to disclose explicitly the further limitations of the claim.  However, Rasche discloses that “the neural core circuit is further configured to generate a backward action potential (bAP) that executes through the hierarchical dendritic tree structure in a reverse silicon dendritic tree can be used to explore both passive and active synaptic forward- and backpropagation phenomena, where backpropagation means propagation of somatic spike activity back into the dendrite – Rasche, p. 386, sec. I, last paragraph and footnote 1; note that Examiner interprets “reverse order” as meaning “from the soma to the dendrites” as opposed to “from the soma to the output neuron”; compare specification paragraph 21 (“In biology, when the soma spikes, in addition to that spike propagating downstream to the output neurons, the spike also propagates backwards down through a dendritic tree….” (emphasis added))).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha and Park to backpropagate the spiking signal based on the spiking event, as disclosed by Rasche, and an ordinary artisan could reasonably expect success in so doing.  Doing so would amplify the effect of voltage-dependent synaptic conductances and allow for closer emulation of the function of biological neurons.  See Rasche, abstract and sec. IV(C).

Regarding claim 11, Modha, as modified by Park and Rasche, discloses that “the neural core circuit is further configured to 25 communicate the bAP, including its implicit spike time or spike time dependent state variable, to all fan-in synapses of all dendritic compartments that receive synaptic input (spike elicited in the soma propagates passively backward into the dendritic compartments while decaying in amplitude and broadening in width due to the low-pass filter properties of the dendritic cable; spikes in the soma are of 1 ms duration and of full amplitude, and in the distal compartment of 3 ms duration and almost of flattened amplitude – Rasche, p. 390, second full paragraph; see also Fig. 5 [dendritic spikes occur at the same time as the somatic spike; note that the specification does not define “implicit spike time” and Examiner is interpreting the term to encompass the circuit relaying the time a spike occurred to a dendrite; note also that all dendrites receive some signal from the somatic spike]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha and Park to communicate the backpropagating signal to all synapses that receive input, as disclosed by Rasche, and an ordinary artisan could reasonably expect See Rasche, abstract and sec. IV(C).
10
Regarding claim 20 20, Modha discloses that “operations of the processor of the electronic neural core circuit include … the join operations, threshold operations, … mathematical operations, and Boolean logic operations (Modha, Fig. 6 [excitatory dendrite branch compartment receives the output of both a left excitatory dendrite leaf compartment [state variable result] and a right excitatory leaf component [input from a state variable from another compartment that has been previously processed]; at that point, the excitatory dendrite branch component processing proceeds as in Fig. 2, such that the “join operation” corresponds to the integration]; spike signal is generated in response to the integrated spike signals reaching a threshold of the neural compartment – id. at abstract [integration = mathematical operation; test for whether signal has reached threshold = Boolean operation]).”
Modha appears not to disclose explicitly the remaining limitations of the claim.  However, Park discloses that “operations of the processor of the electronic neural core circuit include stack operations (Park, Fig. 6, queue [stack] with push and pop operations in center of circle).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modha to include stack operations, as disclosed by Park, and an ordinary artisan could reasonably expect success in so doing.  Doing so would assist in the coordination of the timing of spike events.  See Park, sec. III(C) and Fig. 7.
Neither Modha nor Park appears to disclose explicitly the further limitations of the claim.  However, Rasche discloses that “operations of the processor of the electronic neural core circuit include … backward action potential (bAP) operations (silicon dendritic tree can be used to explore both passive and active synaptic forward- and backpropagation phenomena, where backpropagation means propagation of somatic spike activity back into the dendrite – Rasche, p. 386, sec. I, last paragraph and footnote 1)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha and Park to include backward See Rasche, abstract and sec. IV(C).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Modha in view of Park and Rasche and further in view of Julian et al. (US 20150269485) (“Julian”).
Regarding claim 12, neither Modha, Park, nor Rasche appears to disclose explicitly the further limitations of the claim.  However, Julian discloses that “the neural core circuit is further configured to change one or more parameters associated with a neuron model of a dendritic compartment in 30 response to a backward action potential (bAP) or forward going spikes or spiking state values (group parameters may be changed from within the neural network; for example, group A plasticity could be enabled based on a certain neuron spiking and disabled based on a different neuron spiking [forward going spike] – Julian, paragraph 92).”
Modha, Park, Rasche, and Julian all relate to spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha, Park, and Rasche to change the parameters of the model in response to spiking events, as disclosed by Julian, and an ordinary artisan could reasonably expect to be successful in so doing.  Doing so would allow the system to learn by responding to stimuli.  See Julian, paragraph 92.
Attorney Docket No. 884.Z70US1 26 Client Ref. No. P111938 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Modha in view of Park, Rasche, and Julian and further in view of Coenen et al. (US 20140081895) (“Coenen”).
Regarding claim 13, neither Modha, Park, Rasche, nor Julian appears to disclose explicitly the further limitations of the claim.  However, Coenen discloses that “one of the parameters is a spiking threshold (parameter w may denote various system parameters including firing threshold; neuronal network may be configured to estimate rules for changing the system parameters so that the performance function may be optimized for the current set of inputs and outputs and system dynamics – Coenen, paragraph 107).”
Modha, Park, Rasche, Julian, and Coenen all relate to spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha, Park, Rasche, and Julian such that the spiking threshold is variable, as disclosed by Coenen, and an ordinary artisan could reasonably expect success in so doing.  Doing so would optimize the threshold parameter for a given set of inputs and outputs.  See Coenen, paragraph 107.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Modha in view of Park, Rasche, Julian, and Coenen and further in view of Canoy et al. (US 20150052093) (“Canoy”) and Wang et al. (US 20150242745) (“Wang”).
Regarding claim 14, Modha, as modified by Park, Rasche, Julian, Coenen, Canoy, and Wang, discloses that “the one or more parameters include at least the spiking 5 threshold (parameter w may denote various system parameters including firing threshold; neuronal network may be configured to estimate rules for changing the system parameters so that the performance function may be optimized for the current set of inputs and outputs and system dynamics – Coenen, paragraph 107), state variable exponential decay time constants (in the STDP process, a change of the synaptic weight over time may be typically achieved by using an exponential decay with time constants – Canoy, paragraph 56; non-biological modulations may include modifying time constants in the neural device – id. at paragraph 108), current bias constants (each of the bias weights and/or connection weights may be updated based on the output event stream – Wang, paragraph 94), scaling constants applied to synaptic inputs (individual input connections may be characterized by a connection parameter wij [scaling constant applied to input] that may be configured to be adjusted during learning – Coenen, paragraph 98; see also Fig. 4 [wij are applied to inputs Xi(t)]), and scaling constants applied to join adjusted parameters may comprise parameters in the processing logic – Coenen, paragraph 98; see also Fig. 4 [processing logic joins the inputs and the weights]).”
Modha, Park, Rasche, Julian, Coenen, Canoy, and Wang are all in the field of spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha, Park, Rasche and Julian to allow the spiking threshold, synaptic input constants, and join operation constants to be modified, as disclosed by Coenen, and an ordinary artisan could reasonably expect success in doing so.  Doing so would optimize the parameters for a given set of inputs and outputs.  See Coenen, paragraph 107.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the time-constant variability property of Canoy to the above combination.  Doing so would allow the system to adapt to changes in the training environment.  See Canoy, paragraph 108.  Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the bias variability property of Wang to the above combination.  Doing so would allow the system to implement learning.  See Wang, paragraph 94.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Modha in view of Park and further in view of Aparicio, IV (US 20150294217) (“Aparicio, IV”).
Regarding claim 15, neither Modha nor Park appear to disclose explicitly the further limitations of the claim.  However, Aparicio, IV discloses that  “the neural core circuit is further configured to concurrently process a plurality of dendritic compartments (methods memorize multiple inputs into an artificial neuron that includes multiple dendrites each having multiple dendrite compartments – Aparicio, IV, abstract; blocks shown in succession in block diagrams may be executed concurrently – id. at paragraph 46; latching between compartments can become transparent when receptivity drops to zero; any input activation to the first compartment can immediately become the exact same output activation of the 1000th compartment; these bypassed compartments can become transparent, simultaneously passing the non-zero activation value across long distances in one operation – id. at paragraph 103).”
Modha, Park, and Aparicio, IV all relate to spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha and Park to process multiple compartments concurrently, as disclosed by Aparicio, IV, and an ordinary artisan could reasonably expect success in so doing.  Doing so would result in greater efficiency such that multiple operations can be performed in a single time step.  See Aparicio, IV, paragraph 103.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Modha in view of Park and further in view of Pechanek et al. (US 5325464) (“Pechanek”).
Regarding claim 24, neither Modha nor Park appears to disclose explicitly the further limitations of the claim.  However, Pechanek discloses that “the plurality of operations include:
NOP (Pechanke, Table 2);
ADD (Pechanek, Table 1);
MAX (Pechanek, Table 1);
MIN (Pechanek, Table 1);
PASS;
BLOCK;
OR (Pechanek, Table 1);
AND (Pechanek, Table 1); or
MUL, wherein NOP is a no-operation (Pechanek, Table 2) and MUL is a multiplication.”
Modha, Park, and Pechanek all relate to neurocomputers and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Modha and Park to include such operations as ADD, MAX, MIN, OR, and AND among the join operations, as disclosed by Pechanek, and an ordinary artisan could reasonably expect See Pechanek, Table 1.

Claim 25 is a method claim corresponding to circuit claim 24 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 26 is a non-transitory machine-readable storage medium claim corresponding to circuit claim 24 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant's arguments filed March 15, 2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first suggests that Examiner misunderstood the claims in suggesting that the fact that the operations are configurable is not claimed.  Remarks at 11.  While the independent claims do state that a join operation utilizes a “join operation configuration,” it does not necessarily follow that the operations are “configurable” in the sense that the user or the system has the capacity to modify the initial configuration.  Neither the general term “configuration” nor the specific term “join operation configuration” appears to be explicitly defined by the specification.  Therefore, Examiner interprets the term “configuration” in accordance with its ordinary dictionary definition, which is “[t]he way the constituent parts of a computer system are chosen or interconnected in order to suit it for a particular task or use; the units or devices required for this.”  Oxford Eng. Dictionary, def. 8 of configuration, n., https://oed.com/view/Entry/38824?redirectedFrom=configuration#eid.  In other words, the “join operation configuration” is the way the constituent parts (in this case the operations) of the neuromorphic computer are designed in order to allow it to perform a join operation.  Modha paragraph 64 and Figures 2 and 6 collectively show that each excitatory dendrite branch compartment of the neuromorphic computer disclosed therein receives excitatory spikes from other excitatory dendrite compartments and ultimately integrates (i.e., joins) these spikes together.  In other words, the integrate operation within each excitatory configured to join excitatory spikes received from a plurality of other excitatory dendrite compartments.  Therefore, as the term “configuration” is most broadly reasonably construed in light of the specification, it cannot be true, as Applicant asserts, that “Modha simply defines a chain of processing that has no associated configuration whatsoever….”  Even assuming arguendo that “everything cited in Modha is hardwired,” as Applicant submits, Remarks at 11-12, it cannot follow that Modha does not disclose a “join operation configuration” because all that is required of a “join operation configuration,” other than the use of a stack (discussed below), is that the operations be configured to join, using two or more of a finite set of operations (integrate/threshold check) stored in or associated with a dendritic compartment (integrate and threshold check are in each compartment), two or more state variable results (the spikes produced by the membrane potential state variables passing a threshold) to produce another state variable result (another spike).
Applicant then argues that “there is no reasonable modification to Modha where these communications [of spike integration and firing] are replaced by a stack” because the addition of a priority queue from Park wouldn’t “cause Modha to abandon the hardware integrate and fire nature of the distinct dendritic compartments.”  Remarks at 12.  Rather, the “present claims explicitly recite the use of join operations on the stack itself,” thereby “simplif[ying] hardware design by avoiding the complex inter-dendritic compartment wiring needed by Modha.”  Id.  
However, to the extent that the argument is that a stack could not be physically incorporated into the hardware of Modha, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  To the extent that the argument is that adding stack operations would change the principle of operation of Modha, this is not a case where such a “substantial redesign” of Modha would be required that the principle of operation of Modha would be changed.  See MPEP § 2143.01(VI).  As Applicant itself has suggested, the claimed arrangement “simplifies hardware design” relative to Modha by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125